******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     ELIANA NASSRA v. GEORGE A. NASSRA
                 (AC 36591)
           DiPentima, C. J., and Alvord and Bishop, Js.
        Argued March 10—officially released June 16, 2015

  (Appeal from Superior Court, judicial district of
 Fairfield, Frankel, J. [dissolution judgment]; Hon.
Howard T. Owens, Jr., judge trial referee [motion for
                      contempt])
  Christopher DeMarco, for the appellant (plaintiff).
  Thomas J. Weihing, with whom, on the brief, was
Dana P. Lonergan, for the appellee (defendant).
                          Opinion

   ALVORD, J. The plaintiff, Eliana Nassra,1 appeals
from the trial court’s denial of her postjudgment motion
for contempt, in which she claimed that the defendant,
George A. Nassra, wilfully failed to comply with a provi-
sion of the separation agreement that had been incorpo-
rated into their dissolution judgment. On appeal, the
plaintiff claims that the court’s failure to enforce the
defendant’s obligation to pay ‘‘the full amount’’ of real
estate taxes on the former marital property impermissi-
bly modified a nonmodifiable property distribution. We
disagree and, accordingly, affirm the judgment of the
trial court.
  The following facts and procedural history are rele-
vant to this appeal. The plaintiff and the defendant
were married on July 4, 1993, in Tripoli, Lebanon. On
November 9, 2010, the court, Frankel, J., dissolved the
marriage and incorporated the terms of the parties’
separation agreement and parental responsibility plan
for their two minor children into the dissolution judg-
ment. See Nassra v. Nassra, 139 Conn. App. 661, 663,
56 A.3d 970 (2012). Paragraph 6.7 of the separation
agreement, which is the provision at issue in this appeal,
provides in relevant part: ‘‘The [defendant] is the owner
of a [life insurance policy] with a cash surrender value
of $67,995.53. The following [obligation] shall be paid
out of the cash surrender value . . . the sum of . . .
$30,2862 to the Town of Stratford [town] for outstanding
real estate taxes on the Marital Residence. . . .’’
   On November 29, 2010, the defendant paid the town
$23,814.73, which represented payment of taxes in full
for the 2008 grand list year3 and payment of taxes for the
first half of the 2009 grand list year. The next payment of
taxes, due in January, 2011, would be for the second
half of the 2009 grand list year. The January, 2011 pay-
ment was not timely made. On January 19, 2011, the
plaintiff filed a postjudgment motion for contempt,
claiming, inter alia, that ‘‘there is a balance due and
owing for outstanding real estate taxes in the amount
of $6478.81, plus interest to date’’ and that the defendant
‘‘has willfully and intentionally violated the terms of
the Separation Agreement because [he] has failed to
pay the amount due and owing to the [town] as set
forth in the Agreement.’’
   The court did not rule on that motion because, at a
hearing scheduled on February 24, 2011, the parties
advised the court that the issue of the real estate taxes
had been resolved. As set forth in a letter from the
plaintiff’s counsel to the defendant’s counsel dated Feb-
ruary 18, 2011, the parties had discussed and agreed
that if there was a zero balance due on the 2010 property
taxes, the extra amount set aside was to be transferred
to Dr. David Israel to be applied to his ‘‘long overdue
bill’’ for counseling services provided to the parties’
children. The defendant’s counsel subsequently mailed
a trustee’s check in the amount of $7494.20 to Dr. Israel.
  On October 5, 2012, the plaintiff filed another post-
judgment motion for contempt that again claimed that
the defendant wilfully violated paragraph 6.7 of the
separation agreement by failing to pay the outstanding
real estate taxes on the former marital residence. In
that motion, the plaintiff sought ‘‘an order of willful
contempt’’ and additionally sought ‘‘the defendant’s
incarceration until such time as all sums due and pay-
able under Paragraph 6.7 have been paid to the Town
of Stratford.’’ A hearing was held on August 22, 2013, at
which time the parties submitted exhibits and presented
the testimony of witnesses, including the town’s tax
collector. The parties filed posthearing briefs in Septem-
ber, 2013.
   The court issued its memorandum of decision on
January 9, 2014. After referencing the applicable sec-
tions of the parties’ separation agreement, the court
quoted from the transcript of the dissolution proceed-
ing. In the dissolution proceeding on November 9, 2010,
the plaintiff affirmed that she was to have exclusive
use and occupancy of the former marital residence and
was to ‘‘be responsible for the taxes, assessments, insur-
ance and utilities.’’ She further affirmed that the defen-
dant was to make a payment to the town ‘‘to cover the
outstanding real estate taxes that are due and owing’’
on the former marital residence. The court noted in its
decision the amount the defendant paid the town, the
fact that a motion for contempt on this same issue
previously was filed by the plaintiff, and the parties’
representation to the court on February 24, 2011, that
the real estate tax issue had been resolved. The court
further stated that the tax collector’s testimony, as
acknowledged by the plaintiff, confirmed that the defen-
dant could not have paid any additional real estate taxes
when he made the November 29, 2010 payment because
the next tax bill would not be generated until January,
2011. On the basis of the foregoing, the court deter-
mined that the language of paragraph 6.7 was clear and
unambiguous with respect to the defendant’s obligation
to pay ‘‘outstanding real estate taxes,’’ and that the
plaintiff clearly understood the meaning of that lan-
guage at the time the dissolution judgment was ren-
dered. Accordingly, the court concluded that the
defendant had not violated paragraph 6.7 of the separa-
tion agreement and denied the plaintiff’s postjudgment
motion for contempt. This appeal followed.
  ‘‘A finding of contempt is a question of fact, and our
standard of review is to determine whether the court
abused its discretion in failing to find that the actions
or inactions of the [defendant] were in contempt of a
court order.’’ (Internal quotation marks omitted.) Auer-
bach v. Auerbach, 113 Conn. App. 318, 326, 966 A.2d
292, cert. denied, 292 Conn. 901, 971 A.2d 40 (2009).
The order at issue is the parties’ separation agreement,
which was incorporated into the court’s judgment. ‘‘It
is well established that a separation agreement that
has been incorporated into a dissolution decree and its
resulting judgment must be regarded as a contract and
construed in accordance with the general principles
governing contracts. . . . When construing a contract,
we seek to determine the intent of the parties from the
language used interpreted in the light of the situation
of the parties and the circumstances connected with
the transaction. . . . [T]he intent of the parties is to
be ascertained by a fair and reasonable construction
of the written words and . . . the language used must
be accorded its common, natural, and ordinary meaning
and usage where it can be sensibly applied to the subject
matter of the contract. . . . When only one interpreta-
tion of a contract is possible, the court need not look
outside the four corners of the contract. . . . Extrinsic
evidence is always admissible, however, to explain an
ambiguity appearing in the instrument. . . . When the
language of a contract is ambiguous, the determination
of the parties’ intent is a question of fact. . . . When
the language is clear and unambiguous, however, the
contract must be given effect according to its terms,
and the determination of the parties’ intent is a question
of law.’’ (Emphasis in original; internal quotation marks
omitted.) Parisi v. Parisi, 315 Conn. 370, 383, 107 A.3d
920 (2015).
   The parties and the trial court agreed that the lan-
guage in paragraph 6.7 of the separation agreement was
clear and unambiguous. The defendant was obligated
to pay the ‘‘outstanding real estate taxes’’ on the former
marital residence as of November 9, 2010, which was
the date of the dissolution judgment.4 The plaintiff was
obligated to pay the taxes, assessments, insurance and
utilities thereafter, because she had been awarded the
exclusive use and possession of the former marital resi-
dence. By paying the town $23,814.73 on November
29, 2010, the defendant paid all taxes due and payable
through December 31, 2010. The next payment of taxes
was not due until January, 2011, which would cover
the period of January 1, 2011 through June 30, 2011.
The tax bill had not yet been generated for the January,
2011 payment at the time the defendant made his pay-
ment on November 29, 2010. The tax collector, at the
August 22, 2013 hearing, testified that the defendant’s
November 29, 2010 payment ‘‘covered till December
31, 2010,’’ so that ‘‘[e]verything was current on that
property’’ and ‘‘[t]here was nothing outstanding at
that time.’’
  Bonnie Amendola, who was the plaintiff’s counsel at
the time the judgment of dissolution was rendered, also
testified at the August 22, 2013 hearing. She further
confirmed the clear and unambiguous language of the
separation agreement: ‘‘What I’m saying is that my
understanding was [the plaintiff] was to receive the
property with no taxes due and owing as of the date
of dissolution.’’ The testimony of the tax collector made
it clear that, as of November 29, 2010, no outstanding
taxes were due and owing on the former marital resi-
dence. The taxes were current at that time, and the
defendant, therefore, had complied with paragraph 6.7
of the separation agreement. Accordingly, the court
did not abuse its discretion in denying the plaintiff’s
postjudgment motion for contempt, and said denial did
not impermissibly modify a nonmodifiable property dis-
tribution.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff is now known as Eliana Kouchary.
  2
     The amount of $30,286 was a good faith estimate of what the parties
believed to be the amount of real estate taxes due as of November 9, 2010.
The parties did not have the current tax bill at the time of the dissolution
judgment.
   3
     The town’s tax collector provided the following information. The subject
property was assessed in October, 2008, for the 2008 grand list year. Payment
of taxes for the 2008 grand list year would be due in July, 2009, and January,
2010. The July payment would cover the period of time from July 1, 2009,
through December 31, 2009. The January payment would cover the period
of time from January 1, 2010, through June 30, 2010.
   The subject property was assessed in October, 2009, for the 2009 grand
list year. Payment of taxes for the 2009 grand list year would be due in July,
2010, and January, 2011. The July payment would cover the period of time
from July 1, 2010, through December 31, 2010. The January payment would
cover the period of time from January 1, 2011, through June 30, 2011.
   4
     We note that the plaintiff’s financial affidavit, filed with the court on
November 9, 2010, listed an ‘‘amount due’’ of $21,608.97 to the ‘‘Town of
Stratford’’ under ‘‘Liabilities.’’